            Case 3:19-cv-00699-SB       Document 23       Filed 05/18/20   Page 1 of 2




KYLE SCHUMACHER (BAR #121887)
kschumacher@perryshields.com
PERRY, SHIELDS, CAMPBELL,
FLOYD, PLLC
227 N. Loop 1604 E. Ste. 130
San Antonio, TX. 78232
503-482-8137 ph
281-715-3209 fax
Attorneys for Plaintiff
Sarika Singh
                                 UNITED STATES DISTRICT COURT

                      DISTRICT OF OREGON – PORTLAND DIVISION


                                              CASE NO. 3:19-cv-00699-SB
Sarika Singh,

                          Plaintiff,          STIPULATION OF DISMISSAL WITH
                                              PREJUDICE AS TO DEFENDANT BANK OF
       v.                                     AMERICA, N.A.

Bank of America, N.A.,

                          Defendants.

       Plaintiff Sarika Singh, by counsel, and Defendant Bank of America, N.A. (“BANA”),
by counsel, hereby stipulate and agree that all matters herein between them have been
compromised and settled, and that Plaintiff’s cause against BANA should be dismissed, with
prejudice, with each party to bear its own costs and attorney’s fees.

                                                     Respectfully submitted,

Dated: May 18, 2020                           By:    /s/ Kyle W. Schumacher
                                                     Kyle W. Schumacher, Esq.
                                                     Perry, Shields, Campbell, Floyd, PLLC
                                                     227 N. Loop 1604 E. Ste. 130
                                                     San Antonio, TX. 78232
                                                     Attorney for Plaintiff

Dated: May 18, 2020                           By:    /s/ Jesus Miguel Palomares
                                                     Jesus Miguel Palomares, Esq.
                                                     Miller Nash Graham & Dunn LLP
                                                     3400 U.S. Bancorp Tower


     STIPULATION OF DISMISSAL WITH PREJUDICE AS TO DEFENDANT BANK OF AMERICA, N.A. -1-
    Case 3:19-cv-00699-SB      Document 23     Filed 05/18/20    Page 2 of 2




                                           111 S.W. Fifth Avenue
                                           Portland, OR. 97204
                                           Attorney for Bank of America, N.A.




STIPULATION OF DISMISSAL WITH PREJUDICE AS TO DEFENDANT BANK OF AMERICA, N.A. -2-
